Citation Nr: 1443377	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for dyssomnia, not otherwise specified (NOS) (previously evaluated as insomnia).

2.  Entitlement to a separate an initial compensable rating for left anterior knee post-surgical scarring prior to August 30, 2012; and an initial rating in excess of 10 percent for post-surgical scarring of the left knee from August 30, 2012. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee status post- surgical intervention for exacerbation of patellofemoral syndrome.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee status post-surgical intervention for exacerbation of patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from May 2004 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  In that decision the RO granted service connection for patellofemoral syndrome of the of the left knee, status post op left knee surgery with healed anterior scar, evaluated as 10 percent disabling, effective May 1, 2009; for patellofemoral syndrome of the right kneed, evaluated as 10 percent disabling; and for primary insomnia, evaluated as noncompensable.  These decisions were all made effective May 1, 2009.

A September 2012 RO rating decision increased the initial rating for insomnia (now characterized as dysomnia) to 30 percent disabling, effective May 1, 2009.  In that same decision, a separate 10 percent disability rating was established for left anterior knee post-surgical scarring, effective August 30, 2012.

The issue of entitlement to an initial disability rating in excess of 10 percent for each left and right knee post status post-surgical intervention for exacerbation of patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Since May 1, 2009, dysomnia has been productive of chronic sleep impairment.  It has not been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period prior to August 30, 2012, the Veteran's left anterior knee post-surgical scar was not shown to be painful, unstable, or to cover an area approximating 144 square inches (929 square centimeters) or more.  

3.  Since August 30, 2012, the Veteran's left anterior knee post-surgical scar has caused tenderness and pain, but is not shown to be unstable; the Veteran's right medial and lateral knee post-surgical scars are not painful or unstable; additional scarring has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for dysomnia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code (DC) 9499-9410 (2013).

2.  Prior to August 30, 2012, the criteria for a separate compensable rating for left anterior knee post-surgical scarring were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2013).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for post-surgical scarring of the bilateral knees have not been met at any time since August 30, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeal arises from initial awards of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2002) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2013).  

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and VA treatment records and examination reports have been obtained and associated with the claims file.  Additionally, the Veteran was afforded VA examinations in June 2009 and August 2012 in relation to her claims.  There is no argument or indication that the examinations were inadequate. 

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II. Disability Evaluations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Dyssomnia

Rating Criteria

Insomnia was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9499-9413, effective May 1, 2009.  The September 2012 rating decision assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9499-9410, effective May 1, 2009.  Unlisted disabilities requiring rating by analogy will be coded by the first two numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code indicates that an unlisted mental disorder, under Diagnostic Code 9499, was the service-connected disorder, and an unspecified neurosis, under Diagnostic Code 9410.  Diagnostic Code 9413 pertains to anxiety disorder not otherwise specified.  Both disabilities are evaluated under the criteria in the General Formula for Mental Disorders at 38 C.F.R. § 4.130 (2013).

The General Formula provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 
	
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Factual Background 

On VA examination in June 2009, the Veteran reported persistent difficulty falling and remaining asleep.  As a result she felt tired the following day.  She denied a history of sleep walking, nightmares or sleep apnea.  She denied suicidal or homicidal thoughts.  She also denied psychotic, manic, hypomanic, obsessive or compulsive behavior.  She came from an intact family with no known family history of alcohol or drug abuse, or mental health problems.  She had never been married and did not have any children.  She had not been employed since her discharge from service.

Examination revealed that she was open and cooperative, and maintained good eye contact.  Speech and though processes were goal directed and no psychomotor abnormalities were noted.  She was oriented in all spheres with good memory function.  Her mood and affect were euthymic.  The Veteran was not found to be acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Abstract ability, insight, and judgment were all noted as normal.  She had never suffered from panic disorder, traumatic brain injury (TBI), flattened affect or changes of her sensorium.  She was able to understand simple and complex commands, able to communicate normally, and her capacity to understand information was normal. 

The examiner concluded that the Veteran had primary insomnia with no obvious precipitant for its onset.  She did not represent a danger to herself or others.  She was capable of working on a full time basis from a mental health point of view.  She did not require psychotropic medication nor did she require ongoing psychiatric care.  

The examiner further noted that the Veteran was able to establish good working and social relationships.  The Veteran was also capable of performing all activities of daily living and had not current legal problems.  The examiner assigned a GAF score of 70.   

In her notice of disagreement, the Veteran reported that insomnia caused her to experience stress and fatigue during the day and she was only able to get adequate rest with medication.

On VA examination in August 2012, the Veteran continued to report chronic sleep impairment.  She also reported pain and discomfort related to her service-connected bilateral knee disability.  She denied mood swings, edginess, psychotic thinking or behavior.  She denied any depressive symptoms but explained that at times she felt low, especially after her breakup with her boyfriend.  She also denied hallucinations, delusions, and suicidal or homicidal thoughts.  

She reported that she came from an upper middle class family with no history of physical or sexual abuse.  She had an uneventful and happy childhood.  She had two siblings and was currently residing with her parents.  She had never been married but had broken up with her boyfriend one year prior.  She had enrolled in law school in August 2009 and recently taken the bar.  She was currently working as an attorney at the office of a Commonwealth's Attorney.  She stated that she enjoyed her work. 

On examination the Veteran was well oriented to time, place, person, and purpose of the interview.  She was cooperative and congenial with a goal oriented thought process.  Her speech was coherent, relevant, and to the point.  Remote and recent memory was normal.  Fund of information and general knowledge was age and education appropriate.  She did not have any obsessive compulsive features.  Insight, judgment, and abstract thinking were normal. 

The examiner provided a new diagnosis of dysomnia, NOS, which indicated the sleeping problem was related to pain and discomfort in her knees.  The examiner noted that the Veteran needed treatment and appropriate intervention to alleviate her discomfort.  He further noted that her prognosis was fair and impairment was mild.  With respect to occupational and social impairment, the examiner indicated that the symptoms of dysomnia were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner assigned a GAF score of 69.  

Analysis

The record shows that the Veteran was explicitly found to have mild disability on the most recent examination and was given a GAF indicative of mild impairment on the examination shortly after her discharge from service.  

No explicit social or occupational impairment has been reported.  Although the symptoms listed in the criteria for a 50 percent rating are only examples, the Veran has not been reported to have any of those symptoms or symptoms equivalent to those examples.  Cf. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Her service-connected dysomnia has not resulted in occupational or social impairment with reduced reliability, due to such symptoms as circumlocutory speech, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Although she was apparently unemployed for a brief period after service, there is no indication that this was due to dysomnia.  To the contrary, VA examiners found that the disability would not cause unemployability.  More recently the Veteran has reportedly been engaged in responsible employment, which she enjoys without any reported impairment from the dysomnia.

As outlined above, the Veteran consistently reported chronic sleep impairment, which resulted in feeling tired throughout the day.  However, she consistently denied symptoms of depression, suicidal and homicidal ideations, hallucinations, and delusions, and a history of panic attacks.  Furthermore, the objective medical evidence of record consistently demonstrated normal speech, thought processes, communication, memory, judgment, and abstract thinking.  Although she reported "feeling low" at times, especially with respect to the break up with her boyfriend, there was no evidence that this caused any legal or behavioral problems, or had any significant effect on the Veteran's employment or family relations.  There are no indications from the Veteran's reports that she is unable to maintain social, family, and professional relationships.  The primary symptom of chronic sleep impairment is contemplated in the criteria for a 30 percent disability rating under Diagnostic Code 9410.

The Veteran has reported fatigue as a chief manifestation of her disability.  It is potentially ratable under the criteria for chronic fatigue syndrome.  Those criteria provide a 40 percent rating for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that re nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2013).  Examinations have not yielded evidence of cognitive impairment.  Her memory has been intact and the disability has not resulted in reduction in her activity level from that which existed prior to the disability.  Since leaving service she has been able to complete law school, take the bar, and obtain employment as a lawyer.  No periods of incapacitation were reported, although a detailed history was elicited.  The disability does not meet or approximate the criteria for a 40 percent rating under Diagnostic Code 6354.

Accordingly, the evidence is against a disability rating in excess of 30 percent.  As such, reasonable doubt does not arise, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 4.3.

B. Scars

Rating Criteria

Service connection was granted with an evaluation of 10 percent for patellofemoral syndrome, knee strain, status post op left knee surgery with healed left anterior scar in an August 2009 rating decision.  In that same rating decision, service connection was also granted for patellofemoral syndrome, right knee strain, with an evaluation of 10 percent.  The Veteran was subsequently awarded a separate rating for left anterior knee post-surgical scarring effective from August 30, 2012, in September 2012 rating decision.  The left anterior knee post-surgical scarring is currently rated as noncompensable prior to August 30, 2012, and as 10 percent disabling thereafter, under Diagnostic Code 7804. 

Diagnostic Code 7804 provides a 10 percent rating for a scar that is painful or unstable.  One or two scars that are unstable or painful are awarded a 10 percent rating.  Three or four scars that are unstable or painful are awarded a 20 percent disability rating.  Five or more scars that are unstable or painful warrant a 30 percent disability rating.  38 C.F.R. § 4.118, DC 7804.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, then an additional 10 percent is to be added to the rating based on the number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804, Notes 1 & 2 (2013).

Scars may also be rated pursuant to 38 C.F.R. 4.118, Diagnostic Codes 7800, 7801, 7802, and 7805.  Diagnostic Code 7804 allow the assignment of separate ratings under Diagnostic Codes 7800, 7801, 7802, or 7805, even when the Veteran is in receipt of a compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3. 

Analysis-May 1, 2009 to August 30, 2012

The June 2009 VA examiner noted the Veteran had a scar located at the left anterior knee (residual of a prior knee surgery).  This scar was linear and measured 7.4 centimeters by 0.4 centimeters.  The scar was not painful on examination; there was no skin breakdown, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The examiner described the scar as superficial.

The Board finds the Veteran is not entitled to a separate compensable rating for scars for the period prior to August 30, 2012 under Diagnostic Code 7804.  The scar of the left anterior knee was not found to be unstable and the pain was not reported on VA examination in June 2009.  

Diagnostic Code 7800, only applies to scars of the head, face, and neck.  Additionally, because the Veteran's scar is not deep, Diagnostic Code 7801 is not applicable.   See Note 1, 38 C.F.R. § 4.118, DC 7801 (a deep scar is one associated with underlying soft tissue damage).  Diagnostic Code 7802 is similarly inapplicable as the Veteran's scar of the left anterior knee was noted to be linear.  

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.  The June 2009 VA examiner found that the Veteran's left anterior knee scar did not result in limitation of motion or loss of function.  As the evidence does not show any disabling effects due to the scar, any additional rating related to the scar under DC 7805 is not warranted.

Analysis - From August 30, 2012

On examination in August 2012, the Veteran reported that the scar on her left knee was painful and had become puffy.  It is tender to the touch and the pain was slight except at certain times when it became more painful. 

The examiner noted that there were two scars on the anterior medial and lateral surface of the right knee.  The scars were superficial and non-linear and each measured 1 centimeter by 1 centimeter.  There was also one scar located on the anterior surface of the left knee.  The scar was linear and measured 9 centimeters by 0.3 centimeters.  The examiner indicated that none of the scars were deep non-linear scars and there were no unstable scars.  None of the scars caused any limitation of function.  The examiner further noted that Veteran did not have any scars of disfigurement of the head, face, or neck.  

For the period beginning August 30, 2012, a rating in excess of 10 percent is not warranted.  The Veteran reported pain and tenderness associated with the scar located at the left anterior knee.  The examiner found the scar was not unstable.  The Veteran did not report pain associated with the two scars on the anterior medial and lateral surface of the right knee.  The examiner also found these scars were stable.  As such, the severities of the scars are adequately contemplated in the current 10 percent rating under Diagnostic Code 7804. .

The Board has also considered whether the Veteran may receive a higher rating under an alternative diagnostic code.  As noted above, the Board need not consider Diagnostic Code 7800, which only applies to disabilities of the head, face, and neck.  Again, because the Veteran's s scars are not deep, Diagnostic Code 7801 is not applicable.   

Diagnostic Code 7802 provides a rating for scars that are not on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, DC 7802.  A maximum 10 percent rating is assigned for scarring that covers an area or areas of at least 929 square centimeters.  Id.  The Veteran's scar located at the left anterior knee was noted to be linear and thus Diagnostic Code 7802 is not applicable.  The Veteran's scars on the anterior medial and lateral surface of the right knee, while superficial and nonlinear, they each only measured 1 centimeter by 1 centimeter and are not large enough to qualify for a compensable rating under Diagnostic Code 7802.  

Finally, the August 2012 VA examiner found that the Veteran's scars did not result in any loss of function.  As the evidence does not show any disabling effects due to the scars, any additional rating related to the scars under Diagnostic Code 7805 is not warranted.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a separate compensable rating for a left anterior knee post-surgical scar for the period prior to August 30, 2012; and a rating in excess of 10 percent for post-surgical scarring of her bilateral knees for the period beginning August 30, 2012.  Therefore, the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §4.3, 4.7, 4.118, Diagnostic Codes 7800-7805.

III. Extraschedular & Total Disability Individual Unemployability

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's dyssomnia NOS and post-surgical bilateral knee scarring. The most probative evidence is silent for any symptoms, beyond that of visible and painful scarring and chronic sleep impairment.  The rating criteria are therefore adequate to evaluate the Veteran's post-surgical bilateral knee scars and dyssomnia NOS, and referral for consideration of extraschedular rating is not warranted.

In addition, the Board notes that a total rating based on individual unemployability (TDIU) is an element of all initial ratings; and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran reported no specific impact on occupational activities and as noted above, she reported on VA examination in August 2012 that she is currently employed as an attorney and enjoys her work.  The record does not reflect that her dyssomnia or her post-surgical bilateral knee scars prevents or impedes her ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 30 percent for dyssomnia NOS (previously evaluated as insomnia), is denied.

Entitlement to a separate compensable rating for left anterior knee post-surgical scarring prior to August 30, 2012, is denied. 

Entitlement to an initial rating in excess of 10 percent for post-surgical scarring of the left knee from August 30, 2012, is denied.


REMAND

The Veteran reported on VA examination in August 2012 that she experienced flare-ups of bilateral knee disability.  She reported lying in bed due to intense pain.  While the examiner assessed the Veteran's range of motion on repetitive-use, he did not provide an opinion as to the estimated loss of range of motion during flare-ups.  As a result, the examination is inadequate.  See DeLuca v. Brown, 8 Vet. App.202 (1995).  

Thus, a remand is required for an opinion which will specifically address the nature and severity of any additional functional limitations during flare-ups. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the August 2012 VA examiner to obtain an opinion as to the estimated loss of motion in the knees during flare-ups.  

The examiner should estimate the additional loss of motion, in degrees, in each knee during flare-ups.

If another examination is deemed necessary, one should be scheduled.  If a new examination is conducted and flare-ups are not currently reported, the examiner must still estimate the degree of functional loss due to flare-ups noted earlier in the claims period.  

The Veteran is competent to report limitation of motion during flare-ups.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered

2.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


